    Case 15-00373-SMT    Doc 547    Filed 12/14/20 Entered 12/14/20 17:19:02   Desc Main
                                   Document Page 1 of 5
The order below is hereby signed.

Signed: December 14 2020




                                             _____________________________
                                             S. Martin Teel, Jr.
                                             United States Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     NEIGHBORS’ CONSEJO,                    )     Case No. 15-00373
                                            )       (Chapter 11)
                              Debtor.       )     Not for publication in
                                            )     West’s Bankruptcy Reporter.

                           MEMORANDUM DECISION AND ORDER
                        RE ATTORNEYS’ FEES FOR FAUSTO FABRE

           The debtor objected to the claim of Fausto Fabre.               On April

     19, 2020, the debtor and Fabre stipulated that Fabre has a wage

     claim for $21,341.94, with the issue of Fabre’s entitlement to

     attorney’s fees set for later determination.              In its Memorandum

     Decision Order re Attorneys’ Fees for Fausto Fabre entered on

     October 16, 2020, the court ruled that Fabre has an allowed claim

     for attorney’s fees reflecting 144.5 hours of work relating to

     Fabre’s wage claims under federal and D.C. law and costs in the

     amount of $831.36, and directed Fabre’s counsel to submit an

     updated calculation of fees incurred, using each attorney’s level

     of experience at the time the work was performed but adjusting

     the rate upward to reflect the LSI/Laffey rates for June 1, 2019
Case 15-00373-SMT   Doc 547    Filed 12/14/20 Entered 12/14/20 17:19:02   Desc Main
                              Document Page 2 of 5


 to May 31, 2020.     On October 20, 2020, Fabre’s counsel submitted

 an updated calculation of his fees, with a proposed order showing

 Fabre’s allowed claim to be in the amount of $101,235.30,

 consisting of: (a) $21,341.94 in stipulated back wages, (b)

 $79,062.00 in attorneys’ fees, and (c) $831.36 in litigation

 costs.   The debtor has objected on the sole ground that “an

 attorney’s fee award exceeding 440% is unreasonable and excessive

 compensation for prosecuting the underlying wage claim that was

 settled without trial for $18,000.”          The debtor does not explain

 why the objection lists $18,000.00 instead of $21,341.94 as the

 wage claim, but an $18,000.00 wage claim versus a $21,341.94 wage

 claim has no impact on the issue of the fees and expenses to be

 awarded.

      In his Motion to Amend Claim to Include Attorneys’ Fees

 filed on June 19, 2019, Fabre submitted invoices from the

 attorneys who represented him.         He argued:

      A fee is presumptively reasonable when it is calculated
      using the “lodestar” method — i.e., by multiplying the
      number of hours worked . . . [and] the prevailing hourly
      rates.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542,
      546, 552 (2010). See also Herrera v. Mitch O’Hara LLC,
      257 F. Supp. 3d 37, 46 (D.D.C. 2017) (citing Blum v.
      Stenson, 465 U.S. 886, 888 (1984)). Here, that hourly
      rate is fixed by statute. Under the D.C. Wage Payment
      and Collection Law (“DCWPCL”), D.C. Code § 32-1308, a
      prevailing plaintiff is entitled to recover “attorney’s
      fees computed pursuant to the matrix approved in Salazar
      v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000),
      and updated to account for the current market hourly
      rates for attorney’s services.”



                                        2
Case 15-00373-SMT   Doc 547    Filed 12/14/20 Entered 12/14/20 17:19:02   Desc Main
                              Document Page 3 of 5


 (Footnote and further citations omitted.)            The debtor opposed

 Fabre’s Motion on July 3, 2019, but did not contest the accuracy

 of the above-quoted passage.         The opposition asserted that Fabre

 was not a prevailing party and that the request for attorneys’

 fees was unreasonable, but in that latter regard only specified

 that the hourly rate charged was unreasonable, raising no

 contention that the hours expended by Fabre’s attorneys were

 unreasonable.

      The court concluded in a Memorandum Decision entered on

 February 18, 2020, that Fabre was a prevailing party and set the

 issue of reasonable fees for a scheduling conference so that the

 parties could present evidence as to the appropriate rule to use

 in adjusting the attorney’s fees as required by § 32-1308(b).                 At

 a scheduling conference of March 12, 2020, the parties agreed

 that no discovery was needed, that the matter could be decided on

 the papers submitted, and that representations of counsel (but

 not arguments of counsel) could be accepted as true.               The court

 thus indicated that it would decide the matter on the papers.

      The court decided the issue of the reasonable hourly rate in

 its Memorandum Decision Order re Attorneys’ Fees for Fausto Fabre

 entered on October 16, 2020, and directed Fabre’s attorney to

 submit a calculation of fees based on the rate specified by the

 court.   On October 20, 2020, Fabre’s counsel submitted the

 updated calculation.     The debtor does not contend that there was


                                        3
Case 15-00373-SMT   Doc 547    Filed 12/14/20 Entered 12/14/20 17:19:02   Desc Main
                              Document Page 4 of 5


 any error in the calculation and, as noted previously, has only

 objected that “an attorney’s fee award exceeding 440% is

 unreasonable and excessive compensation for prosecuting the

 underlying wage claim that was settled without trial for

 $18,000.”

      The debtor has failed to point to anything that would rebut

 the presumption noted in the Motion to Amend Claim to Include

 Attorneys’ Fees that the fees are reasonable based on the hours

 expended multiplied by the applicable hourly rate.              In issuing

 the Memorandum Decision entered on October 16, 2020, I stated:

 “Having reviewed Fabre’s counsel’s records, I find that they are

 sufficiently complete and reasonable to warrant an award of

 attorney’s fees for the full 144.5 hours sought.”              The debtor has

 presented no objection warranting revisiting that finding.                 The

 invoices reveal that the intervention of the bankruptcy case

 (after litigation was already pending in the District Court)

 substantially added to the fees charged.            In addition, the

 debtor’s meritless contention that Fabre was not a prevailing

 party added to the attorneys’ fees Fabre incurred.              Finally, the

 primary thrust of Fabre’s claim was his entitlement to recover

 wages, and he prevailed in establishing that the debtor had

 failed to pay him wages.        Even if he prevailed in a lesser amount

 than he had sought in the proof of claim, the invoices do not

 suggest that the necessary attorney work would have varied had


                                        4
Case 15-00373-SMT                                                                                  Doc 547               Filed 12/14/20 Entered 12/14/20 17:19:02   Desc Main
                                                                                                                        Document Page 5 of 5


 Fabre sought the lesser amount awarded.                                                                                                     In the circumstances, no

 fee adjustment is warranted based on the size of the recovery

 versus the amount of fees sought.

                               Accordingly, the debtor’s objection is overruled.                                                                                It is

 thus

                               ORDERED that Fausto Gabriel Fabre’s Claim #6 be allowed in

 the amount of $101,235.30, consisting of:

                                                             (a) $21,341.94 in stipulated back wages;

                                                             (b) $79,062.00 in attorneys’ fees; and

                                                             (c) $831.36 in litigation costs.

 It is further

                               ORDERED that in light of the Fabre’s counsel’s listing a

 different address for that counsel than on the proof of claim,

 Fabre’s counsel may wish to amend the proof of claim to note a

 change of address, and the debtor should acquiesce to any request

 by Fabre’s counsel to delay mailing the distribution check

 pending amendment of the proof of claim.1

                                                                                                                                            [Signed and dated above.]

 Copies to: Recipients of e-notification of orders.




                               1
         Fabre’s proposed order would have the payment for
 attorney’s fees and expenses made payable to Fabre’s counsel, but
 Fabre has not filed an assignment to his counsel of his claim for
 attorney’s fees and expenses.

 R:\Common\TeelSM\Judge Temp Docs\Neighbors' Consejo - Overrule Objn re Fees Being Multiple of Recovered Wages_v4.wpd
                                                                                                                                  5
